DETAILED ACTION
This Final Office Action is in response to amendments and arguments filed 5/9/2022.
Claim 15 has been amended.
Claims 1-15 are pending.
Response to Arguments
Objection to the Drawings
Due to the replacement drawing filed 5/9/2022, the objection to the drawings has been withdrawn.
Claim Objections
Due to the amendments filed 5/9/2022, the objection to claim 15 has been withdrawn.
Rejections under 35 U.S.C. 102
On page 9 of Remarks filed 5/9/2022, the Applicant contends that Baijens does not disclose a system which automatically determines a setpoint for decelerating a vehicle, with respect to paragraphs 7 and 43. The Applicant further contends that Baijens is directed to discussion of an HSA system, which is not used in decelerating a vehicle that is already moving.
The Examiner respectfully disagrees. Paragraph 16(b) in the Office Action mailed 3/3/2022 cites paragraphs [0008-0016] of Baijens as teaching the automatic deceleration based on the setpoint value, which is directed towards general assistance functions, not only HSA. Specifically, paragraph [0008] of Baijens discusses the scenario in which the vehicle has insufficient deceleration, so as to apply a fallback level for assistance functions, discussed in paragraph [0010]. Paragraph 16(b)(ii) in the Office Action cites paragraphs [0007] and [0043] to teach the automatic determination of the setpoint value for the assistance functions. Paragraph [0043] was cited to more clearly demonstrate a specific determination of a setpoint value with respect to a particular assistance function, e.g., an HSA system that ensures the vehicle is stationary. This particular paragraph does not require the vehicle to not move, but to be controlled to be stationary. Baijens describes this HSA feature as pertaining to both when the vehicle is stationary or starts to roll in paragraph [0015]. Therefore, under the condition in which the vehicle of Baijens begins to roll, a setpoint pressure is determined which “corresponds to a pressure that is sufficient to ensure that the vehicle is stationary” (i.e. decelerating to zero), as described in paragraph [0043].
On pages 10-11 of Remarks, the Applicant contends that Baijens looks for a difference between the pressure requirement and the achieved pressure and does not disclose checking the setpoint against a threshold, with respect to paragraph 12. The Applicant further contends that identifying a difference between a pressure request and the achieved (actual) pressure is not the same as comparing a setpoint against a threshold.
The Examiner respectfully disagrees. As discussed in paragraph 16(b) of the Office Action, the comparison of a setpoint value to a threshold is taught by determining when the brake pressure is lower by a predetermined value than the value of the pressure request, as described in paragraph [0022] of Baijens. In this case, the pressure request may reasonably teach the “setpoint value,” and the detected brake pressure plus a predetermined value may reasonably teach the “threshold.” The claim language is interpreted under the broadest reasonable interpretation in light of the specification. A “threshold” may be interpreted as any value, including actual values, and a “setpoint value” may be interpreted as any value, including requested values. There are no limitations in the claim language to define these terms otherwise. Additionally, the technique of comparing a value to a threshold is the same as identifying a difference between the value and the threshold. 
 On page 11 of Remarks, the Applicant contends that Baijens further discloses identification of a defect when the pressure requirement is constant but the actual pressure has a gradient below a threshold in paragraph 24, which is not the same as comparing a setpoint against a threshold.
This particular embodiment disclosed in Baijens has not been applied in the rejections. In general, all arguments provided by the Applicant pertaining to the comparison of the setpoint value to a threshold do not reference the embodiment cited in paragraph 16(b) of the Office Action mailed 3/3/2022, with respect to paragraph [0022] of Baijen.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baijens et al. (translation of WO 2006/010735 A1), hereinafter Baijens.
Claim 1
Baijens discloses the claimed method for automatic driver-independent deceleration of a vehicle (see at least ¶0012-0016, regarding the method to activate an electronic parking brake that has a deceleration effect in the event of a detected defect in the service brake system), the method comprising: 
in response to a setpoint value (i.e. pressure request) exceeding a threshold value (i.e. detected brake pressure + predetermined value), automatically decelerating a vehicle by operating a brake pressure adjuster (i.e. service brake system, described in ¶0034-0035) and a fallback brake system (i.e. parking brake system, described in ¶0040-0041) of a brake system of the vehicle to generate a brake force (see at least ¶0008-0016, regarding that when a defect is detected in the service brake system, e.g., insufficient deceleration, the braking effect is increased by a fallback level, where the defect is detected when the brake pressure is lower by a predetermined value than the value of the pressure request, as described in ¶0022), wherein: 
the brake pressure adjuster is configured to adjust a hydraulic pressure of a hydraulic vehicle brake of the brake system (see at least ¶0034-0035, regarding the hydraulic service brake system depicted in Figure 1), and
the setpoint value is automatically determined via a controller of the hydraulic vehicle brake and the setpoint value is adjustable in the hydraulic vehicle brake (see at least ¶0007, regarding that control units determine the pressure requirement, where the pressure requirement is determined based on various vehicle parameters to ensure the vehicle is stationary, as described in ¶0043). 
Claim 3
Baijens further discloses that the setpoint value is a setpoint brake pressure that is settable in the hydraulic vehicle brake (see at least ¶0004).
Claim 4
Baijens further discloses that the setpoint value is determined based on a braking demand operable to decelerate the vehicle to a standstill (see at least ¶0047).
Claim 5
Baijens further discloses that the adjustable brake pressure adjuster is a hydraulic pump allocated to an electronic stability program or an electromechanical brake force booster (see at least ¶0034-0038, regarding the hydraulic service brake system includes a master cylinder 3 that is controlled as part of an ESP control). 
Claim 6
Baijens further discloses that the fallback brake system is an electromechanical brake device including an electric brake motor configured to activate in response to the setpoint value exceeding the threshold value (see at least ¶0040, regarding that electric parking brake system includes electric motor 10, where the electronic parking brake is activated in the event of a defect in the service brake system, as described in ¶0015; ¶0022, regarding that the defect is detected when the brake pressure is lower by a predetermined value than the value of the pressure request).
Claim 7
Baijens further discloses that the fallback brake system is a second hydraulic brake pressure adjuster configured to activate in response to the setpoint value exceeding the threshold value (see at least ¶0041, regarding the parking brake may be also be electro-hydraulic, where the electronic parking brake is activated in the event of a defect in the service brake system, as described in ¶0015; ¶0022, regarding that the defect is detected when the brake pressure is lower by a predetermined value than the value of the pressure request).
Claim 8
Baijens further discloses that the second hydraulic brake pressure adjuster is an electromechanical brake force booster configured to activate in response to the setpoint value exceeding the threshold value (see at least ¶0041, regarding the parking brake may be also be electro-hydraulic, where the electronic parking brake is activated in the event of a defect in the service brake system, as described in ¶0015; ¶0022, regarding that the defect is detected when the brake pressure is lower by a predetermined value than the value of the pressure request). Given that the electro-hydraulic parking brake is disclosed as being mechanically actuated in ¶0041, it is clear that it operates similarly to the mechanical brake system described in ¶0035 that includes a brake booster.
Claim 9
Baijens further discloses that the brake pressure adjuster is a hydraulic pump allocated to an electronic stability program configured to activate in response to the setpoint value exceeding the threshold value (see at least ¶0007, regarding the service brake system is controlled according to a pressure requirement, where the hydraulic service brake includes a master cylinder 3 controlled as part of an ESP control, as described in ¶0034-00038). As the pressure requirement of Baijens increases, the service brake system is activated accordingly; therefore, the service brake system is also activated when the pressure requirement indicates a defect.
Claim 11
Baijens further discloses that in response to deceleration of the vehicle to a standstill, continuously securing the vehicle against rolling away via a holding brake (see at least ¶0015, regarding that while the vehicle is stationary, the electric parking brake keeps the vehicle stationary in the event of a defect).  
Claim 12
Baijens further discloses that the method is performed by a regulating or control device (see at least ¶0035-0036, regarding control unit 9 controls the electro-hydraulic service brake system; ¶0070, regarding control unit 12 controls electric motor 10 of the electric parking brake).
Claim 13
Baijens discloses the claimed brake system in a vehicle (see at least Figure 1), as described in the rejection of claim 1.
Claim 14
Baijens further discloses that the fallback brake system is an electromechanical brake device including an electric brake motor that is activated on configured to activate in response to the setpoint value exceeding the threshold value (see at least ¶0040, regarding that electric parking brake system includes electric motor 10, where the electronic parking brake is activated in the event of a defect in the service brake system, as described in ¶0015; ¶0022, regarding that the defect is detected when the brake pressure is lower by a predetermined value than the value of the pressure request).
Claim 15
Baijens discloses the claimed vehicle (see at least Figure 1), as described in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baijens in view of Nijakowski et al. (US 2015/0032323 A1), hereinafter Nijakowski.
Claim 2
Baijens further discloses an alternative embodiment in which the automatic decelerating of the vehicle is performed with a moving vehicle in ¶0065. In this case, the expected delay is applied to teach the claimed “setpoint value” of claim 1, and the actual delay + a specified value is applied to teach the claimed “threshold value” of claim 1, given that the setpoint value may be broadly interpreted, in that it is not specifically defined as a hydraulic pressure in claim 1.
While Baijens discloses that the automatic decelerating of the vehicle performed with a moving vehicle, it is unclear whether the vehicle is moving during an automatic parking process. However, it would be reasonable to modify the movement of the vehicle of Baijens to be an automatic parking process, in light of Nijakowski.
Specifically, Nijakowski discloses an automatic braking system similar to Baijens, in which a controller determines whether a fault occurs in the braking system (similar to the brake pressure adjuster taught by Baijens), so as to automatically brake the vehicle to a standstill using an emergency operation during an automatic parking process (see at least ¶0022-0023).
Since the systems of Baijens and Nijakowski are directed to the same purpose, i.e. providing an alternative means of braking in response to a fault detected in the braking system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Baijens, such that the automatic decelerating of the vehicle is performed during an automatic parking process, in the same manner that Nijakowski automatically brakes a vehicle to a standstill using an emergency operation during an automatic parking process, with the predictable result of safely bringing the vehicle to a standstill in the case of a malfunction or fault in the braking equipment during automatic parking guidance (¶0006 of Nijakowski).
Claim 10
Baijens discloses that in response to deceleration of the vehicle to a standstill, continuously securing the vehicle against rolling away via the parking brake (see at least ¶0015) and does not disclose that the vehicle is continuously secured against rolling away via a transmission ratchet. However, a transmission ratchet is a known alternative to securing a vehicle against rolling away, in light of Nijakowski.
Specifically, Nijakowski discloses an automatic braking system similar to Baijens, in which a controller determines whether a fault occurs in the braking system (similar to the brake pressure adjuster taught by Baijens), so as to automatically brake the vehicle to a standstill using an emergency operation (see at least ¶0022-0023), in which the output shaft of the transmission device is blocked using a latching element, i.e. via a transmission ratchet (see at least ¶0013).
Since the systems of Baijens and Nijakowski are directed to the same purpose, i.e. providing an alternative means of braking in response to a fault detected in the braking system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Baijens, such that in response to deceleration of the vehicle to a standstill, continuously securing the vehicle against rolling away via a transmission ratchet, in the same manner that Nijakowski automatically brakes the vehicle to a standstill using an emergency operation, in which the output shaft of the transmission device is blocked using a latching element, with the predictable result of safely bringing the vehicle to a standstill in the case of a malfunction or fault in the braking equipment by alternatively using the transmission device (¶0006 of Nijakowski).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661